           Case 1:19-cv-01410-ELH Document 58 Filed 07/28/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                             BALTIMORE DIVISION

 SAMUEL GREEN

           Plaintiff,
 vs.
                                                           CIVIL CASE NO.
 AMF BOWLING, INC.                                         1:19-CV-01410-ELH

          Defendant.


                     PLAINTIFF NOTICE OF INTENT TO SERVE
               SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
               OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES

       Pursuant to Rule 45 of the Federal Rules of Civil Procedures, Samuel Green, gives notice

of his intent to serve a SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR

OBJECTS OR TO PERMIT INSPECTION OF PREMISES, to ESIS, Inc., located at The

Corporation Trust, Incorporated, 2405 York Road, Suite 201, Lutherville Timonium, Maryland

21093. Unless objection is made by August 10, 2020 the subpoenas will be properly served. This

Notice was electronically filed with the Clerk of Court using the CM/ECF System, which will send

a notification to the attorneys of record in this matter who are registered with the Court’s CM/ECF

System.

                                             Respectfully Submitted,

                                             /s/ Jessie Lyons Crawford
                                             __________________________________
                                             JESSIE LYONS CRAWFORD, ESQ.
                                             FED. BAR NO.:68788
                                             THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                             2601 MARYLAND AVENUE
                                             BALTIMORE, MARYLAND 21218
                                             O: 410-662-1230
                                             F: 410-662-1238
                                             E: ATTORNEYJLCRAWFORD@VERIZON.NET

                                             COUNSEL FOR PLAINTIFF
         Case 1:19-cv-01410-ELH Document 58 Filed 07/28/20 Page 2 of 2



             IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                            BALTIMORE DIVISION

 SAMUEL GREEN

          Plaintiff,
 vs.
                                                          CIVIL CASE NO.
 AMF BOWLING, INC.                                        1:19-CV-01410-ELH

        Defendant.



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the within and foregoing DEFENDANT’S NOTICE OF

INTENT TO SERVE SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR

OBJECTS OR TO PERMIT INSPECTION OF PREMISES was filed this day with the Clerk

of Court using the CM/ECF system which will send notification to all parties of record.


                                                    /s/ Jessie Lyons Crawford
                                                    ___________________________
                                                    Jessie Lyons Crawford, Esquire
                                                    Counsel for Plaintiff
